Ilkr~    A-~~OMNEY              GENERAL
                                                                             R-598
                                   OF      TEXAS
                                  Auwrnw     1% -
PRICE  DANIEL
*TTORNBY GENERAL



                                           July 2, 1947

         Honorable F. Eo Mitchell                   Opinion    lie. V-293
         County Attorney
         Callahan County                            Res   Construction of H.B.
         Baird, Texas                                ‘.   501, Acts of the 53th

                                                          3ii,‘tiYi’ti%i         al-
                                                          lowances of sheriffs
                                                          aad their deputies.
         Dear Sirr
                   Your letter requesting an opfnlcn from this
         Department on the above subject matter ie as Pollowsr
                          "House Bill No. 501,of the P&cent aes-
                   sioa of the 50th LegislatuM         provides8      'The
                   County C~ssloimre        Courts of thls..State.
                   are directed   to supply and pay fop trans-
                   portation   of sheplffs    of theiF respective
                   counties and'thelr     deputies to and from
                   points withIn this state,       under   one OS the
                   four (4) followtng     SeCtiOns        (Alternative
                   methods being set out In said sectlone).
                         "The questlon has arisen tith pespeot
                   to transporation   to be allowed the sheriff
                   of Callahan County ae.to whether or not the
                   word *Qlreoted'   used in the bill makes it
                   arandatorg upon the court to make such allow-
                   anoes for such transportation.     The Caption
                   of the bill uses the word qautho~lclng    ,
                   whloh might lndihate that it was not intended
                   to be lDmaatorg.    Yaw op1IWin construing    the
                   bill,  as regarding whethero?    not its qovls-
                   loas am maMatory will be appreciated.
                     The tltle of,House Bill 501, Bate of the 50th
         Legielatwe,    1947, VeraonQ Session Law Service,  page 357,
         provllleB as followsr
                         ‘AN ACT authmlclng   County Commlesioners
                   Courts to compensate sheriffs    and their depu-
                   ties for transporation   or furnish adeqmte
                                                                   . .




Hon. F. E. Mitchell     - Page 2, V-293


      transportation withlnWthe State;        and de-
      claring an emergency.
          The body of the Bill need not be quoted be-
cause the portions material to this lnqulrg are stated
in your request.
             We quote the ‘following    fr*   Sutherland      on
Statutory    Construction  3rd edition,     Sec. 5003.
            “Logically   the events occ~?lng       lnnnedl-
      atelg prior to the enactment of. tha statute
      ought to be a most lucrative       sowce ior ft-
      formation Indicative    of the legislative      :n-
      tent embodied therein.      Tiierefora,    the
      hletory~of   the meamre during Its enactment,
      that Is, during the period from its lntro-
      ductlon in the legislature      to Its enactment,
      has generally    been the first    extrinsic   aid
      to which courts have turned In attempting to
      construe an ambiguous act.”
              With,the above rule in mind we searohed the
records     of the Secretary of State )a office  and found .the
f0110tiag     racts relative to the enactment of H. B. 501.
Section     1 OS B. B. 501, as Introduced,   read in part as
follows :
            “Th8 county CommisslonePs courts or
      this itate are authorlsed and directed to
      . . .
           On April 9, 1947, the House amended the bill
by 641etlng the words "and dirroted'.     On A~F11 23, 1947,
the Seaafi amended the bill by striking     out the words
*are authorized"   and substituting therefor   the words *are
eir00okd.”   The bill vau then adopted b$ the Senate and
rrent back to the House.    Thr &we concurred in Senate
anrenQlrnt8 dprii 23, 1947, ~4 xx01380ml      501 ~88 ii104
with&    the OovoPnoP'8 elgnaturr May 14, 1947.
           It is readily apparent that lt'was the Leglsla-
ture%4 'Lntation   by aaoptlag the Senate’s amendment of
A 11 239,     to ma$e t% ~ovlrlow    of LB.     501 mandatory.
& woldr     direct   or dlrrated"  are generally   construed
to be mm5atoPgs     12 Words and Phrases (Porn. Ird.) 442,
466; 26 C.J.S. 1316.
Hon. F. E. Mitchell      - Page 3,    V-293


             We deem It pertinent  to quote the following
well   settled  rules of statutory  constructiona
              '+ Act should be given a fair,
       rational;   reasonable and sensible     con-
       stmction,    conslderlng    its language and
       subject matter with a view o? aoocopllah-
       lng the legislative     Intent and puTpose.
       In other words, construction      shoti
       comport with ccumuonsense and justice,
       ana irrational    conclusions   or deductions
       should be avoided."      39 Tex. Jtiup. 172,
       173.
             "Prlmarlly   the intention and meaning
       of the Legislature    must be ascertained
       from the lsnguage of the statute as a
       whole, that is, from the entire context
       of the law."     39 Tex. Jur. 176, 177.
              "Doubtless a court will have regard
       to the language wee in,& statute or pro-
       vlslon,thereof      In determining whet,her It
       Is mandatory 0~ merely directory.        Words
       of permissive      or mandatory character will
       o~dina~lly     be given their natural effect,
       but when there 1s room for.constructlan
       permissive words will be given a mandatory,
       significance     or  mandatory words will be
       held to be directory      as appears to be neces-
       sary to effectuate      the legislative  intent.
              "The w0res Quay@ and DshaPl" a~0 Zre-
       quently used interchangeably,      and the use
       of one or the other of these w0res in a
       statute la not conclusive      of the question
       whether it ehould be construed a8 nranda-
       tory or dlscretk8aary.~      Ordinarily,    'shall
       or ‘must.’ Is of mandatory effect;       but a
       statute 1s eaetQaes      held to be dlreotory
       notwithstanding    the use of theword       *ah~4ll.~
       Thus where no right'&      benefit depbnda upon
       its imperative usa, the word 'shall'         Is
       held to be merely dirsctorg      au4 as havUag
       been used in the sense of may.', On the
       other hand, 'may' oPQinaPlly conmtss dia-
       cretion   or permlsrlan;   and it VilL not be
       treated as a w@re of command unless there
Han. F. k, Mitchell         - Page 4      V-293


        la something In the context of eubjsot-
        mattep of the act $ indicate  that it -8
        wee in that stime.    39 Tex. SUP. 36, 37*

           In view of the foFegolmg It Is our opinion
tint Eouee Bill 50116 mandatory, and the Comialesioners~
Couvt must determine under which subdivision  of the Act
1x11    furnish the sheriff  and his deputies transporta-
     .
            Ve wish to call to you attention    t&M. liouee
B&l1 501 passed the lioumoriglnally      April ~9 1947, by
112 Yeas and 4 Rap.       It was amended hy the k!iate and
   6884 Ap~ll 23, 1947 by 24 Year end 0 l%ys aad the
&ee     aoacurree zl.n Se&ate Amendnest Appll 23, 1947, by
69._rssa and 52 ISame
              Article    III,   Saction    39, of our State Coastltu-
tlon    provldest
              "Ho law paseed~bftbe    Legislatum'ax-
        cspt the general approprtclation act, sha11
        take errect Or go into fbrcs unta aiawtt
        day0 after the adjourmnt      of tke sesslo~
        at whLch It was enaated, unless In ease of
        an emergency, which emergency must Abe q-
        presred In a prqkmble or in the bod$ or the
        aat, th# Leglalatua?e ahall, by a vo e or
        two thirds a? alZ the members elected      to
        each Xi+e)e, othetiS6   dirdctf  aaid vote to
        be taken b y$ae and nays, and entered Won
        the journe LB*

4oil.    w, 2pe;p       ca&eat&rrt"        Mayi l+l!l &x.  CP* IL 1165,
                                      OHalar    A~ealis   hwld that a
aubatitute bill*clWi~reBt          rrom the cd.@.amX bill a&b mot
plsood w 8 record oats showing conc~Wnc0          of two-thirds
of tk Legislate       *be inerfectlve    a8 an energency measure
and that the power to make an emergeflog meaeuPe muat be
la wlsed when the Legielatrr         beoomer aware of the terms
aarrlta&ml in the bill a8 finally      agreed upon and paseed,
Wrda ven wu folluuod      by the Supremecourt of Texar in the
oan of Oeplar v9 @o&a, 129 Pu. 370, 102 S.Wu2d 173, where-
la the suprim Corult aaldr
              *In the May Oar8 the Cotrrt oi bri&lnal
        Ap eals   held In iubrtanoe,    that a substitute
        ME,    dlfferint frdSII,the original  bill,  and
Hon. F, E. Mitchell   - Page 5    V-293


     not passed by a PecoPd vote sho&ng ooa-
     currence of two-thL.rds of the 'PegfslatuPe,
     was lneffectlve   as an dme~gencg measure;
     and that the power to make an timergamy
     measwe must be exerofsed when the Legfs-
     latau-e becanes awaPe of the terns centaWed
     fn the bill as finally    agmed upon and
     passed,    The Court of Civfl Appeals follbwed
     the rule annimnced by the Colrpt of C~fminal
     Appeals In the May Case, and hePa that the
     vote upon.Che amendments, and not the vote
     upon the original   bill,  would cont;Po& e 0 0
            “It is clear that the object of We
     provfslon    of ‘the Constftutfon   above quoted
     is that if a bill fs to take effect        inmwdf-
     ately on Its passage, it must       contain an
     emergency clause and such Mlf must be
     passed by a vote of two-thirds       of all. the
     members elected to each house, an8 such
     vote to be taken by yeas aud nays and
     entered upOn the journals.        Ue think the
     rule ploescpibed by the Conatltutlon       also
     applies   to amendments and repo&e of con-
     ference comnlttees     . . .”
          In view of the fopego        Houm EM11 501, Aots
of the 50th &egislatuFe,   19Q70 vf
                                 9 i become e.ffective   on
September 5* 194T7, (ninety da e,afte~   date atadjou~t-
nent of the 50th Legfslature. 7
                          SW
           The pPotislow3 of H. Be 501 (50th
     Leg.~, 1947, provfdfng the pIIB!mePof
     ooaqtensatlon to sheriffs  and thati depu-
     ties for transportation,   @Pe mandatory,
     8. B. 501 not having passed wfth the
     necessary 2/3 vote of each House, will
     lmcome effective   on September 5, 1947
     (ninety day8 after date of ad,journme*~ of
     the 50th Legislature.)
                                              truly    youre
                                              GmL         OF TBXAS



JR%djmrmv                                  Assistant